Citation Nr: 0617715	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected low back strain with degenerative disc disease at 
L-1, currently evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).   

Procedural History

The veteran served on active duty from August 1975 until 
March 1977.  

The veteran was granted service connection for lumbar strain 
in an August 1977 rating decision; a noncompensable 
disability rating was assigned.  The veteran's disability 
rating was increased to its current 40 percent rating in a 
September 1999 RO rating decision.

In December 2000, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
for his service-connected lumbar strain.  The December 2001 
rating decision denied the veteran's claim.  The veteran 
disagreed with the December 2001 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in September 2002.

The veteran presented sworn testimony to the undersigned 
Veterans Law Judge in a February 2004 Travel Board hearing 
held at the RO.  The transcript of this hearing has been 
associated with the veteran's VA claims folder.

This matter was previously before the Board in August 2004.  
At that time it was remanded to the RO for additional 
development.  In April 2005 the RO issued a Supplemental 
Statement of the Claim (SSOC) that continued to deny the 
veteran's claim.  The case was thereafter returned to the 
Board for further appellate action.  



Issue not on appeal

In its August 2004 decision, the Board denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder.  That issue has accordingly been resolved, 
and it will be discussed no further herein.  See 38 C.F.R. 
§ 20.1100 (2005).


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is manifested by severe restriction in range of motion and 
reports of pain.  The medical evidence of record does not 
show unfavorable ankylosis or additional functional loss or 
spasm, tenderness or weakness due to pain.  

2.  The veteran's lumbar spine disability is not so 
exceptional or unusual so as to render impracticable the 
application of the schedular criteria.  


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of the currently 
assigned 40 percent for the veteran's service-connected 
lumbar spine disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

2.  The criteria for referral for an extraschedular 
evaluation are not met.  38 C.F.R. § 3.321(b)(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected lumbar spine disability.  In the interest of 
clarity, the Board will initially discuss certain preliminary 
matters. The Board will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the August 2002 
SOC, the June 2003 SSOC and the April 2005 SSOC.  The April 
2005 SSOC gave the veteran notice of both the current and 
former criteria for the rating of spinal disabilities.    

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in letters dated 
December 3, 2001, and April 16, 2003, by which the veteran 
was advised of the provisions relating to the VCAA.  
Specifically, he was advised that VA would obtain all 
evidence kept by the VA and any other Federal agency.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  Both VCAA letters specifically informed the 
veteran that for records he wished for VA to obtain on his 
behalf he must provide an adequate description of the records 
as well as authorization for records not held by the Federal 
government.   Moreover, the April 2003 letter specifically 
advised the veteran that in order to qualify for an increased 
disability rating, medical evidence of an increase in the 
severity of the disability was required.  

Finally, the Board notes that the April 2003 letter expressly 
notified the veteran that he should describe any additional 
evidence that he thought was relevant to his claim and 
further directed the veteran that he could submit any such 
information directly to VA   Additionally, the letter 
provided the veteran with information as to how he could 
submit evidence directly to VA.  The Board believes that 
these requests comply with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  
Notice has been provided as to element (4), degree of 
disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.  

Moreover, element (5), effective date, is rendered moot via 
the RO's denial of an increased rating beyond 40 percent.  In 
other words, any lack advisement as to that element is 
meaningless, because an increased disability rating was not 
granted, and thus there can be no effective date to assign.  
As explained below, the Board is similarly denying the 
veteran's claim, so the matter of any potential effective 
date for increased rating remains moot.   

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
veteran was referred for a VA medical examination and 
opinions in August 2001 and May 2003; and as was directed in 
the Board's August 2004 remand, again in February 2005.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran present sworn 
testimony at a Travel Board hearing in February 2004 chaired 
by the undersigned.  

Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent law and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended, effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with both the new and old 
regulatory criteria in the April 2005 SSOC.  The veteran's 
representative submitted additional argument on his behalf in 
May 2006 after receiving such notice.  Therefore, there is no 
prejudice to the veteran in the Board adjudicating the claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:



40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Former Diagnostic Code 5295 provided a 10 percent evaluation 
for lumbosacral strain with characteristic pain on motion, a 
20 percent evaluation for lumbosacral strain accompanied by 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position, and a 40 
percent evaluation for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).

(ii.)  The current schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under current  Diagnostic Code 5237 
[lumbosacral strain].

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  The General Rating Formula for Diseases and Injuries 
of the Spine provides as follows: 



A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Because arthritis has been diagnosed, Diagnostic Code 5003 is 
also for consideration.  This diagnostic code was not changed 
during the course of this appeal.

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Analysis

The veteran seeks an increased disability rating for his 
service-connected low back disability, which is currently 
rated 40 percent disabling under both the former and the 
current schedular criteria.  He currently complains of severe 
loss of range of motion,  pain and a history of falls.    

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has 
considered whether another rating code is "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

(i.) The former schedular criteria

The veteran's disability was evaluated with former Diagnostic 
Codes 5295-5292 [lumbosacral strain-limitation of motion of 
the spine].  See 38 C.F.R. § 4.27 (2005) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  

Former Diagnostic Code 5295 [lumbosacral strain] took into 
account the veteran's diagnosis, lumbosacral strain, with 
resulting pain and loss of range of motion.  Former 
Diagnostic Code 5292 [limitation of motion, lumbar spine] was 
also appropriate, in that the veteran has been diagnosed as 
having degenerative changes of the spine.  As discussed 
above, under Diagnostic Code 5003, degenerative arthritis is 
rated based on limitation of motion.  

The veteran's representative has requested that the Board 
consider rating the veteran's low back disability with 
reference to the criteria for intervertebral disc syndrome, 
Diagnostic Code 5293 under the former criteria.  However, 
based on the medical evidence of record, such change in 
diagnostic codes is not appropriate.  
There is little or no neurological symptomatology identified 
in the medical records except for reports of radiculopathy, 
and no diagnosis of intervertebral disc disease or herniated 
nucleus pulposus.  The diagnoses of record include 
lumbosacral strain and degenerative arthritis, which as 
discussed above are appropriately rated under former 
Diagnostic Codes 5295 and 5292. 

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria, the General 
Rating Formula for Diseases and Injuries of the Spine.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2005).  As 
explained above, the veteran's service-connected lumbar spine 
disability involves a loss of range of motion.  

The veteran's representative has in essence requested that 
the lumbar spine disability be rated under Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  However, as has been discussed above with respect 
to the request that former Diagnostic Code 5293 be used, 
there is of record no evidence of neurological symptomatology 
or diagnoses consistent with the application of the criteria 
for intervertebral disc syndrome.  Moreover, the according to 
the May 2003 VA examination, the veteran has not been 
prescribed bedrest at any point in the past twelve years, 
that is to say there is not a history of incapacitating 
episodes.  Accordingly, the Formula for Rating Intervertebral 
Disc Syndrome is not for application.  [The Board 
additionally observes that even if the Formula for Rating 
Intervertebral Disc Syndrome were to be applied, it would no 
avail the veteran, because in the absence of medically 
prescribed bedrest, the veteran would not meet the criteria 
even for the currently assigned 40 percent disability 
rating.]

The veteran's service-connected low back disability will 
therefore be rated using the current General Rating Formula 
for Diseases and Injuries of the Spine.  

Schedular rating

(i.) the former criteria

The veteran has been assigned a 40 percent disability rating.  
This is the highest rating available under either Diagnostic 
Code 5292 or Diagnostic Code 5295. 

(ii.) the current criteria  

The veteran has been assigned a 40 percent disability rating 
under the General Rating Formula for Disease of the Spine.   
The assignment of higher (60 percent and 100 percent) 
disability ratings under the General Rating Formula for 
Diseases of the Spine requires medical evidence of 
unfavorable ankylosis.  Ankylosis is "the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  

The medical evidence of record, including the VA 
examinations, do not indicate findings of ankylosis, and the 
veteran himself does not contend that his spine is ankylosed.  
Although there is severe limitation of motion of the 
veteran's lumbar spine, it is not immobile.  

The Board therefore concludes that the medical evidence of 
record does not support the assignment of a higher disability 
rating than the currently assigned 40 percent under the 
current schedular criteria.    

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2005).  See DeLuca, supra.  

With respect to the former schedular criteria, In Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court determined that 
if a claimant is already receiving the maximum disability 
rating available, it is not necessary to consider whether 38 
C.F.R. § 4.40 and 4.45 are applicable.

With respect to the current schedular criteria, there is no 
evidence of additional disability due to loss of motion, 
fatigability, weakness, incoordination and the like.  
Specifically, the February 2005 VA examiner made a specific 
finding of the absence of weakness, tenderness and the like.  

Although the veteran has reported functional limitation based 
on his subjective reports of pain, none such has been 
objectively identified.  Moreover, the record indicates that 
the pain is controlled with over the counter pain relievers.  
Significantly, in the Board's estimation, the May 2003 
examiner specifically found that the veteran's presentation 
of pain was "disproportionate" to the objective results of 
the examination.  In the absence of any objective support, 
the Board places little weight of probative value on the 
veteran's self reports of functional limitations due to pain.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].
  
Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Because the veteran was rated under former Diagnostic Codes 
5295-5292, and because both lumbosacral strain and arthritis 
have been diagnosed, the Board has given thought to rating 
these two disease entities separately per Esteban.  However, 
both the lumbosacral strain and the arthritis manifest as 
pain and limitation of motion.  The medical evidence has not 
differentiated symptoms of the lumbosacral strain from those 
of the arthritis.  Moreover, neither the veteran or his 
representative have suggested that separate ratings are 
warranted.  Accordingly, the Board concludes that separate 
rating for lumbosacral strain and degenerative joint disease 
of the lumbar spine would amount to prohibited pyramiding. 

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the April 2005 SSOC the AOJ determined that an 
extraschedular rating was not warranted.  Because the veteran 
has been given notice of the requirements for the assignment 
of an extraschedular rating, the Board believes that it 
should address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the service-connected lumbar spine disability such as to 
render the veteran's disability exceptional or unusual and 
require an extraschedular rating based on frequent 
hospitalization.  Indeed, it does not appear that the veteran 
has been hospitalized for his back condition, and there is no 
history of back surgery.   
As has been discussed by the Board above, the medical 
evidence of record indicates that there is loss of range 
motion in the veteran's lumbar spine but that pain is 
controlled with over the counter medication and that 
typically this disability has not cause the veteran to seek 
ongoing medical treatment.

With respect to marked interference with employment, the 
veteran asserted at his February 2005 VA examination that he 
is unable to work due to pain associated with his low back 
condition.  However, the veteran's VA treatment records list 
active conditions which include asthma, diabetes, left 
shoulder arthritis, atrial flutter, chronic neck pain, 
polysubstance abuse and a serious psychiatric disability, in 
addition to his low back condition.  There is no evidence, 
aside from the veteran's own self-serving contention, that 
the back disability interferes with his employability beyond 
that level contemplated in the 40 percent rating which is now 
assigned.  As was noted above, there is of record medical 
evidence that the veteran was exaggerating his back 
symptomatology.  

Of particular interest is that  the VA records also reveal 
that when the veteran sought an excuse for jury duty from VA 
on medical grounds, he asserted that he was unable to serve 
first due to his service-connected psychiatric disability, 
then due to an eye condition and finally, several days later, 
due to his back condition.  It therefore appears that the 
veteran himself does not believe that his back condition is 
the primary obstacle to his participation in jury duty.  
  
In short, the medical record does not lead to the conclusion 
that the service-connected low back disability is exceptional 
or unusual.  Although there is no question that the veteran 
experiences problems due to his service-connected 
disabilities which would translate to difficulty in 
employment, these symptoms have been considered in assigning 
the schedular rating now in effect.   See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

Additionally, the Board notes that the veteran has also been 
granted a total disability rating based on individual 
unemployability (TDIU) in recognition of the employment 
interference caused by all of the veteran's service connected 
disabilities, including his service-connected back 
disability.  Accordingly, to the extent that the veteran's 
back disability contributes to difficulties in employment, 
the veteran has been compensated.  

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
veteran's service-connected lumbar spine disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2005).  Therefore, 
referral of this case to appropriate VA officials for 
consideration of the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  An increased disability rating 
is therefore not warranted for the service-connected lumbar 
spine disability.  The benefit sought on appeal is 
accordingly denied.




ORDER

Entitlement to an increased disability rating for service-
connected low back strain with degenerative disc disease L-1, 
currently evaluated as 40 percent disabling, is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


